Citation Nr: 1036809	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral pain, 
currently rated 40 percent disabling.

2.  Entitlement to an increased rating for neck pain with 
decreased range of motion of the cervical spine, currently rated 
20 percent disabling.

3.  Entitlement to service connection for spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 and 
from November 1985 to December 1987.  His military decorations 
include the Combat Infantryman Badge, the Vietnam Service Medal, 
the Air Medal, the Army Commendation Medal, and the Parachutist 
Badge.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in January 2005 and August 
2006 by the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied the 
Veteran's claims of entitlement to increased ratings for 
lumbosacral pain (currently rated 40 percent disabling) and neck 
pain with decreased range of motion of the cervical spine 
(currently rated 20 percent disabling) and service connection for 
spinal stenosis.  

The Veteran, accompanied by his spouse and representative, 
appeared at the RO in March 2010 to present oral testimony in 
support of his claims at a hearing before the undersigned 
traveling Veterans Law Judge.  A transcript of the hearing has 
been obtained and associated with the Veteran's claims file for 
review by the Board.

For the reasons that will be discussed below, the issues on 
appeal are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for further evidentiary and 
procedural development.  VA will notify the appellant and his 
representative if any further action is required on their part.




REMAND

At the Veteran's hearing before the undersigned traveling 
Veteran's Law Judge in March 2010, he indicated that he received 
treatment for his cervical and lumbosacral spine disabilities, to 
include spinal stenosis, at the Pittsburgh, Pennsylvania, VA 
Medical Center (VAMC), as well as at the sports medicine center 
at the University of Pittsburgh Medical Center (UPMC).  He 
further reported receiving treatment from a physician whom he 
identified as "Dr. Spiro" at the Magee-Womens Hospital.  A 
review of the medical records indicates that the Veteran's Social 
Security Administration (SSA) medical records are associated with 
his claims folder, as well as his records of private and VA 
treatment up to January 2009.  To ensure complete and thorough 
development of all relevant evidence, the RO should contact the 
Veteran and request that he identify all sources of treatment, 
both VA and private, for his spine disabilities.  Thereafter, the 
RO should attempt to obtain copies of all those pertinent records 
not presently associated with the Veteran's claims file for 
inclusion in the evidence.  

The Board has reviewed the Veteran's claims file and notes that 
the evidence includes the report of a September 2009 VA medical 
examination, in which a physician examined the Veteran's spine and 
addressed the severity of his service-connected lumbar and 
cervical spine disabilities.  However, this pertinent evidence has 
not been considered in the first instance by the RO with regard to 
the issues on appeal.  The claims file does not include a rating 
decision or supplemental statement of the case reflecting that the 
September 2009 examination report had been considered in the 
adjudication of the increased rating and service connection issues 
pertaining to the Veteran's spine.  Therefore, to ensure that 
there has been no prejudice to the Veteran's claim and that his 
right to appellate due process has been protected, the case should 
be remanded to the RO for consideration of the aforementioned 
evidence and readjudication of the issues on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:  

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all medical care providers, both VA and 
private, who treated him for his cervical and 
lumbar spine disabilities, to include spinal 
stenosis, to include UPMC sports medicine 
center and Dr. Spiro at the Magee-Womens 
Hospital.  After obtaining the necessary 
waivers, the RO should obtain copies of those 
pertinent records not already associated with 
the evidence.  Irrespective of whether the 
Veteran responds, updated records relating to 
the Veteran's treatment at the Pittsburgh 
VAMC should be obtained.

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  After the above evidence has been 
obtained and associated with the record, and 
after completing any other development as may 
be indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claims of entitlement to 
an increased rating for lumbosacral pain and 
neck pain with decreased range of motion of 
the cervical spine, and service connection 
for spinal stenosis, should be readjudicated 
following review of all relevant evidence 
associated with the claims file.  If the 
maximum benefit sought on appeal with regard 
to each issue remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the appellant has had an adequate opportunity 
to respond, the claim should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

